Exhibit 32.1 CERTIFICATION OF PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Yearly Report on Form 10-K of China Advanced Meditech, Inc., for theyear ending July 31, 2010, I, Wong Wa Kei Anthony, Chief Financial Officer of the Company hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such yearly Report on Form 10-K for theyear endingJuly 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such yearly Report on Form 10-K for theyear ended July 31, 2010, fairly represents in all material respects, the financial condition and results of operations of China Advanced Meditech, Inc. Dated: November 1, 2010 China Advanced Meditech, Inc. By: /s/ Wong Wa Kei Anthony President, Secretary, Chief Financial Officer and Director
